United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0083
Issued: March 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2016 appellant filed a timely appeal from a June 9, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The most recent merit
decision was a Board decision dated April 16, 2015, which became final after 30 days of
issuance and is not subject to further review.1 Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c), and 501.3, the Board lacks jurisdiction to review the
merits of appellant’s claim.3

1

20 C.F.R. § 501.6(d); see R.M. Docket No. 14-1213 (issued October 15, 2014).

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted evidence with his appeal to the Board. The Board’s jurisdiction is
limited to a review of the evidence of record that was before OWCP at the time it issued its final decision. Thus, the
Board is precluded from reviewing this evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1); P.W., Docket
No. 12-1262 (issued December 5, 2012).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant asserts that he continues to have permanent restrictions due to the
accepted lumbar sprain.
FACTUAL HISTORY
This case has previously been before the Board. The facts relevant to the present appeal
are set forth below.
On April 20, 2010 appellant, then a 53-year-old letter carrier, injured his lower back
while lifting a tub of mail. OWCP accepted that appellant sustained a lumbar sprain. Appellant
received continuation of pay and wage-loss compensation based on Form CA-7 claims. The
employing establishment informed OWCP that appellant returned to work on October 4, 2010,
worked two days, and was sent home under the National Reassessment Process because no
limited duty was available. He continued to receive wage-loss compensation through
November 19, 2010.
In reports dated November 30, 2010, Dr. J. Todd Smith, an attending Board-certified
orthopedic surgeon, described examination findings and advised that appellant could return to
full duty and had no impairment with regard to the April 20, 2010 work injury. On
December 21, 2010 Dr. David J. Aarons, an attending internist, noted that he agreed with the
interpretation provided by Dr. Smith with regard to appellant’s condition.
Appellant returned to regular duty on December 11, 2010 and worked one full day. He
then applied for Social Security Administration (SSA) disability income benefits, and also
requested wage-loss compensation with OWCP. In a February 23, 2011 decision, OWCP found
that the weight of the medical evidence rested with the opinion of Dr. Smith and terminated
appellant’s wage-loss compensation and medical benefits, effective February 24, 2011. After
appellant requested a review of the written record by an OWCP hearing representative, appellant
noted that SSA disability had been approved and asserted that he continued to have work
restrictions. On June 16, 2011 an OWCP hearing representative affirmed the February 23, 2011
decision terminating appellant’s wage-loss compensation and medical benefits. Appellant filed
an appeal with the Board, and, in an order dated May 9, 2012, the Board remanded the case to
OWCP to combine File Nos. xxxxxx616 and xxxxxx952.4 OWCP thereafter doubled the case
files.
By decision dated September 12, 2012, OWCP again found the weight of the medical
evidence rested with Dr. Smith and terminated appellant’s wage-loss compensation and medical
benefits, effective August 22, 2012. On October 5, 2012 appellant requested a hearing. He
submitted additional medical evidence including a January 14, 2013 treatment note in which
Dr. Aarons indicated that appellant’s diagnoses included multilevel degenerative disc disease.
4

See Order Remanding Case, Docket No. 11-2031 (issued May 9, 2012).

2

By decision dated May 7, 2013, an OWCP hearing representative found that the medical
evidence established that the lumbar sprain of April 20, 2010 had resolved and appellant had
returned to baseline with regard to the preexisting degenerative disc disease. She affirmed the
September 12, 2012 decision.
On February 4, 2014 appellant requested reconsideration and submitted additional reports
from Dr. Aarons. In April 30 and July 5, 2013 reports, Dr. Aarons indicated that appellant had
severe multilevel degenerative disc disease with severe foraminal stenosis at L5-S1 that would
not improve. He opined that appellant’s inability to work as a letter carrier was “directly due to
[her] lumbar spine injury which I believe was incurred while working for the [employing
establishment].” Dr. Aarons advised that appellant had permanent restrictions due to this injury
of no lifting more than 10 pounds, no stooping, bending, twisting, or reaching over his head.
Driving and sitting were limited to less than one hour.
In a March 17, 2014 merit decision, OWCP found that Dr. Aarons did not explain how
the April 20, 2010 employment injury caused or aggravated the diagnosed multilevel
degenerative disc disease and that he failed to provide medical rationale to support that appellant
continued to have disability or residuals due to the April 20, 2010 employment injury. In its
April 16, 2015 decision, the Board affirmed the March 17, 2014 OWCP decision.5
In correspondence received on April 20, 2016 appellant, through counsel, requested
reconsideration.6 He asserted that the medical evidence, including reports from Dr. Aarons and
an April 2016 magnetic resonance imaging (MRI) scan of the lumbar spine established that
appellant continued to be disabled due to the employment injury.
Subsequent to the March 17, 2014 OWCP merit decision, appellant submitted reports
dated March 9 through August 9, 2015 from doctors at Teamwork Ready Birmingham Clinics.
In a March 9, 2015 report, Dr. Kathleen Warner, a Board-certified internist, noted appellant’s
report of his job duties, the work injury, and his medical care. She noted appellant’s complaint
of constant radiating low back pain and described examination findings of tenderness in the
lumbosacral spine with decreased range of motion. Dr. Warner diagnosed lumbar disc disease
and lumbosacral sprain. She opined that appellant’s traumatic injury, when he had to lift 150
pounds, had been mishandled by OWCP. Dr. Warner recommended a lumbar MRI scan and
physical therapy. On April 9, 2015 she noted that appellant was progressing well with physical
therapy, but appeared somewhat impaired that day, likely due to overmedication with narcotics.
On May 28, 2015 appellant was evaluated by Dr. Thomas Crumbley, a chiropractor, who
noted his complaint of constant low back pain. Dr. Crumbley diagnosed lumbar sprain and
recommended a functional capacity evaluation.
In treatment notes dated June 30, July 27, and August 4, 2015 Dr. Rhett Krone, Boardcertified in emergency medicine, noted a history of chronic back pain. Examination of the back

5

Docket No. 14-1407 (issued April 16, 2015).

6

At that time appellant was represented by Robert H. Turner, Jr., Esquire.

3

demonstrated that appellant was generally nontender, had some restricted motion, and an antalgic
gait.
A February 22, 2016 MRI scan of the lumbar spine demonstrated normal alignment, no
evidence of an acute fracture or dislocation, and mild multilevel discogenic degenerative changes
with moderate discogenic degenerative disease at the L5-S1 level.
By decision dated June 9, 2016, OWCP denied appellant’s reconsideration request,
finding that the request was untimely filed and failed to demonstrate clear evidence of error in
OWCP’s last merit decision.
LEGAL PRECEDENT
Section 8128(a) of FECA7 does not entitle a claimant to a review of an OWCP decision
as a matter of right.8 This section vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.9 OWCP, through regulations has imposed
limitations on the exercise of its discretionary authority. One such limitation is that OWCP will
not review a decision denying or terminating a benefit unless the application for review is
timely. In order to be timely, a request for reconsideration must be received by OWCP within
one year of the date of the last merit decision for which review is sought. Timeliness is
determined by the document receipt date of the reconsideration request (the “received date”) in
the Integrated Federal Employees’ Compensation System (iFECS).10 The Board has found that
the imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted OWCP under 5 U.S.C. § 8128(a).11
In those cases where requests for reconsideration are untimely filed, the Board has held
that OWCP must nevertheless undertake a limited review of the case to determine whether there
is clear evidence of error pursuant to the untimely request.12 OWCP procedures provide that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in OWCP regulations, if the claimant’s request for reconsideration demonstrates “clear
evidence of error” on the part of OWCP.13
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and
must be manifest on its face that OWCP committed an error. Evidence which does not raise a
7

5 U.S.C. § 8128(a).

8

Thankamma Mathews, 44 ECAB 765 (1993).

9

Id.

10

20 C.F.R. § 10.607; G.F., Docket No. 15-1053 (issued September 11, 2015).

11

Supra note 7.

12

Id.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5 (February 2016).

4

substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error. It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion. This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.14 The
evidence submitted must not only be of sufficient probative value to create a conflict in medical
opinion or establish a clear procedural error, but must be of sufficient probative value to shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.15 The Board must make an independent determination of
whether a claimant has submitted clear evidence of error on the part of OWCP such that OWCP
abused its discretion in denying merit review in the face of such evidence.16
ANALYSIS
In a request received by OWCP on April 20, 2016 appellant, through counsel, requested
reconsideration regarding his low back condition. The Board finds that as more than one year
has elapsed between the most recent merit decision on this issue, dated April 16, 2015 decision,
and appellant’s request for reconsideration received by OWCP on April 20, 2016, his request for
reconsideration was untimely filed.17
The Board also finds that appellant failed to demonstrate clear evidence of error.
In its April 16, 2015 decision, the Board found that OWCP met its burden of proof to
terminate appellant’s wage-loss compensation and medical benefits effective August 22, 2012
because he had no residuals of the accepted lumbar sprain. The Board further found that he did
not establish that he had any continuing employment-related disability or condition after that
date causally related to the April 20, 2010 employment injury. It affirmed a March 17, 2014
merit decision of OWCP.18 Absent further merit review of this issue by OWCP pursuant to
section 8128 of FECA, this issue is res judicata.19
The term “clear evidence of error” is intended to represent a difficult standard, and the
argument provided here is not the type of positive, precise, and explicit evidence which
14

Robert G. Burns, 57 ECAB 657 (2006).

15

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

16

Nancy Marcano, 50 ECAB 110 (1998).

17

See supra note 13 at Chapter 2.1602.4a (February 2016), which provides that a right to reconsideration within
one year accompanies any subsequent merit decision, including any merit decision by the Board. The Board notes
that one year from the April 16, 2015 Board decision would be Saturday, April 16, 2016; therefore, the
reconsideration request would have been timely if it had been received on Monday, April 18, 2016. It was not
received until Wednesday, April 20, 2016.
18

Supra note 4.

19

See T.B., Docket No. 15-0001 (issued July 1, 2015). A decision of the Board is final upon the expiration of 30
days from the date of the decision. 20 C.F.R. § 501.6(d).

5

manifested on its face that OWCP committed an error.20 With the April 20, 2016 reconsideration
request, counsel maintained that the medical evidence, including reports from Dr. Aarons and an
April 2016 MRI scan of the lumbar spine, established continued disability from the employment
injury. All reports of record submitted by Dr. Aarons had been reviewed by the Board in its
April 16, 2015 decision. Appellant did not explain how resubmission of this evidence was
positive, precise, and explicit in manifesting on its face that OWCP committed an error in
denying his claim for further benefits.21
As to the medical evidence submitted subsequent to the March 17, 2014 OWCP decision,
while Dr. Warner opined that appellant’s case had been mishandled, she merely related
appellant’s description of his job duties and medical treatment. Dr. Krone merely noted
examination findings and diagnosed chronic back pain. He did not relate his findings to
appellant’s employment or the April 20, 2010 work injury.22
As a chiropractor, Dr. Crumbley’s report is of no probative value because he did not
diagnose a subluxation from x-ray, and, therefore, is not considered a “physician” under FECA.23
The February 22, 2016 MRI scan report is of limited probative value as it contains no
opinion on causal relationship24
As noted, evidence which does not raise a substantial question concerning the correctness
of OWCP’s decision is insufficient to establish clear evidence of error.25 It is not enough merely
to show that the evidence could be construed so as to produce a contrary conclusion.26 The
Board finds that the evidence and argument submitted by appellant does not demonstrate clear
evidence of error on the part of OWCP.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to demonstrate clear evidence of error.

20

Supra note 14.

21

See S.E., Docket No. 16-1258 (issued December 5, 2016).

22

Willie M. Miller, 53 ECAB 697 (2002) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship).
23

A.O., Docket No. 08-580 (issued January 28, 2009). Under section 8101(2) of FECA, the term “physician”
includes chiropractors only to the extent that their reimbursable services are limited to treatment consisting of
manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation
by the Secretary. 5 U.S.C. § 8101(2); see D.S., Docket No. 09-860 (issued November 2, 2009).
24

See id.

25

See supra note 13; Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

26

See supra note 13; Leona N. Travis, 43 ECAB 227 (1991).

6

ORDER
IT IS HEREBY ORDERED THAT the June 9, 2016 decision of the Office of Workers’
Compensation is affirmed.
Issued: March 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

